          Case 1:19-cr-00545-CM Document 91 Filed 03/31/21 Page 1 of 2



                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 31, 2021

VIA ECF

The Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

               Re:     United States v. Michael Carroll and Michael Pappagallo,
                       19 Cr. 545 (CM)

Dear Chief Judge McMahon:

       The Government respectfully submits the attached proposed order of nolle prosequi
dismissing the Indictment in this case pursuant to Federal Rule of Criminal Procedure 48(a).

        Beginning in or about October and November 2020, we received additional information,
including presentations from counsel for both defendants, concerning, among other things,
particular accounting adjustments that form a significant portion of the allegedly misstated
metric charged in the Indictment. In light of this information, we conducted extensive additional
investigation, including discussions with cooperating witnesses, Brixmor employees, and
forensic accountants. Ultimately, we concluded that we cannot prove beyond a reasonable doubt
that the conduct that resulted in these particular accounting adjustments, namely, the deferral of a
category of accounting items known as “unvouched” purchase orders from the third quarter of
2013 to the fourth quarter of 2013, was part of a scheme to defraud.

        Because the charged metric—same-store net operating income growth—is a quarter-
over-quarter comparison, removing the purchase order deferral from the scheme affects not only
the allegations in the Indictment for the third and fourth quarters of 2013, but also the allegations
for the third and fourth quarters of 2014. The adjustment thus affects the four quarters with the
largest misstatements alleged in the Indictment. After removing this deferral, and the
accompanying accounting adjustments, from the allegations, we do not believe we can establish
beyond a reasonable doubt the quantitative materiality of the alleged misstatements with respect
to the multi-year scheme alleged in the Indictment, which goes to an essential element of the
charged offenses.
          Case 1:19-cr-00545-CM Document 91 Filed 03/31/21 Page 2 of 2




         Based on this conclusion, considering all of the defendants’ conduct, we do not believe it
is in the interest of justice to continue this prosecution and we seek leave of the Court to dismiss
the Indictment. In light of the equities at issue, we are likewise submitting requests for leave to
dismiss in the cases of the two cooperating witnesses in this case, United States v. Steven Splain,
19 Cr. 519 (VSB) and United States v. Michael Mortimer, 19 Cr. 556 (VEC).

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                      By:            /s/             ________________________
                                              Martin S. Bell / Jordan Estes / Rebecca Mermelstein
                                              Drew Skinner / Daniel Tracer
                                              Assistant United States Attorneys
                                              (212) 637-2463


cc:    Defense Counsel (via ECF)
